DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 09/23/21.  Regarding the amendment, claims 2, 5, 9, 12, and 14 are canceled, claims 1, 3-4, 6-8, 10-11, 13, 15-19 are present for examination.
Claim Objections
Claims 1, 3-4, 6-8, 10-11, 13, 16-19 are objected to because of the following informalities: 
Regarding claim 1, “the key” in line 13 and “the keyway” in line 14 should be changed to -- the at least one key-- and -- the at least one keyway-- respectively.  
Regarding claim 1, “at least one key” in line 16 should be changed to -- the at least one key --.  
Regarding claim 1, “the stator housing” in line 13 should be changed to –the housing--.
Regarding claim 3, “the keyway” and “the corresponding key” in line 2 should be changed to -- the at least one keyway-- and -- the corresponding at least one key--, respectively.
Claim 4 depends on canceled claim 2.  For examination purposes, it was assumed that claim 4 should depend on claim 1.
Regarding claim 7, “the key” in lines 1-2 and “the keyway” in line 3 should be changed to -- the at least one key-- and -- the at least one keyway--, respectively.
Regarding claim 8, “the key” in line 2 and line 4, “the keyway” in line 3- and line 4 should be changed to -- the at least one key-- and -- the at least one keyway-- respectively.
Regarding claims 3-4, 6-8, 10-11, and 18-19, “An electric machine” in line 1 should be changed to – The electric machine--.
Regarding claim 13 line 1, “an electric machine” should be changed to – the electric machine--.
Regarding claim 16 line 1, “replacement retaining element” should be changed to –the replacement retaining element--.
Regarding claim 17 line 1, “replacement retaining element” should be changed to –the replacement retaining element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 7,538,468 B2) in view of Kitamura et al. (US 2017/0264159 A1), further in view of Bywaters et al. (US 8,816,546 B2).
Regarding claim 1, Kobayashi teaches an electrical machine comprising: 
a stator (28, fig 2); and 
a housing (16) having an internal bore (portion accommodates the electric motor 26); 
the stator (28) comprising an annular core (29) mounted within the bore of the housing (16); wherein: 
the core (29) comprises at least one key (42) projecting radially outwardly from a radially outer surface thereof; and 
the housing (16) comprises at least one keyway (32) in the bore; 
the at least one key (42) of the core (29) being received within the at least one keyway (32) of the housing (16),


    PNG
    media_image1.png
    638
    773
    media_image1.png
    Greyscale




	
    PNG
    media_image2.png
    202
    644
    media_image2.png
    Greyscale
	
However, Kobayashi does not teach the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core, and the core comprises a plurality of circumferentially adjacent segments, each segment comprising the at least one key.


    PNG
    media_image3.png
    468
    529
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s electric machine with the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core as taught by Kitamura.  Doing so would prevent a relative movement in the axial direction with respect to the housing (para [0011]).
Furthermore, Bywater teaches an electromagnetic rotary machine having a stator (100, fig 1) with the stator core (100) comprises a plurality of circumferentially adjacent segments (128) , each segment (128) comprising at least one key (428, fig 4) to create maintenance challenges when segments of the core fail and need to be replaced (col 1 ln 33-35) so that reducing manufacturing cost.

    PNG
    media_image4.png
    640
    552
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura’s stator core with a plurality of circumferentially adjacent segments, each segment comprising the at least one key as taught by Bywaters.  Doing so would reduce manufacturing cost.
Regarding claim 3, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 1, except for the added limitation of the at least one keyway comprises a shoulder at one axial end thereof, the corresponding at least one key of the core being retained between the shoulder and the retaining element.


    PNG
    media_image5.png
    541
    513
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s electric machine with the at least one keyway comprises a shoulder at one axial end thereof, the corresponding at least one key of the core being retained between the shoulder and the retaining element as further taught by Kitamura.  Doing so would prevent a relative movement in the axial direction with respect to the housing (para [0011]).
Regarding claim 6, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 1, Kobayashi further teaches the at least one key 
Regarding claim 7, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 6, except for the added limitation of the at least one key comprises an enlarged or flared head portion and a neck portion extending from the flared head portion to the radially outer surface of the core, and the at least one keyway comprises an enlarged or flared base portion and a neck portion extending therefrom to the bore.
Bywater further teaches an electromagnetic rotary machine having a stator (700) with at least one key (704, fig 7A) on the stator core (708) wherein the at least one key (704) comprises an enlarged or flared head portion (712) and a neck portion (716) extending from the flared head portion (712) to the radially outer surface of the core (708), and the at least one keyway (720) comprises an enlarged or flared base portion (720a, see examiner annotated fig 7a below) and a neck portion (720b) extending therefrom to the bore (725) to closely and slidingly engage to the housing (col 8 ln 13-18) so that providing a rigidity engagement between the housing and the stator core.

    PNG
    media_image6.png
    288
    551
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s core and housing with the at least one key comprises an enlarged or flared head portion and a neck portion extending from the flared head portion to the radially outer surface of the core, and the at least one keyway comprises an enlarged or flared base portion and a neck portion extending therefrom to the bore as further taught by Bywaters.  Doing so would provide a rigidity engagement between the housing and the stator core.
Regarding claim 8, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 7, except for the added limitation of the core is retained in the stator housing an interference fit between the at least one key of the core and the at least one keyway of the housing and wherein there is an interference fit only between the head portion of the at least one key and the base portion of the at least one keyway.


    PNG
    media_image7.png
    556
    766
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s machine with the core is retained in the stator housing an interference fit between the at least one key of the core and the at least one keyway of the housing and wherein there is an interference fit only between the head portion of the at least one key 
Regarding claim 11, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 1, Kobayashi further teaches a rotor (27, fig 2) arranged radially within the core (29).
Regarding claim 13, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 1, Kobayashi further teaches a method of assembling an electrical machine (10) comprising mounting the core (29) to the housing (16) by positioning the at least one key (42) of the core (29) within the at least one keyway (32) of the housing (16, col 5 ln 38-40).

    PNG
    media_image8.png
    340
    546
    media_image8.png
    Greyscale

Regarding claim 19, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 6, Kobayashi further teaches the interlocking shape is a dovetail shape (fig. 2 above shown key 42 and keyway 32 have a form interlocking dovetail shape).

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kitamura and Bywaters, further in view of Nakagawa et al. (US 2016/0241090 A1).
Regarding claim 4, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 1, except for the added limitation of the at least one retaining element comprises a plurality of clamping plates mounted to an axial end surface of the housing and radially overlapping the axial end face of the core.
Kiramura further teaches the at least one retaining element (112, fig 3a above) mounted to an axial end surface (the surface of shoulder 206) of the housing (12) and radially overlapping the axial end face (193) of the core (111, fig 3b) to prevent a relative movement in the axial direction with respect to the housing (para [0011]).

    PNG
    media_image9.png
    265
    493
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s electric machine with the at least one retaining element mounted to an axial end surface of the housing and radially overlapping the axial end face of the core 
Furthermore, Kobayashi in view of Kitamura and Bywaters does not teaches the at least one retaining element comprises a plurality of clamping plates.
Nakagawa teaches a motor having at least one retaining element (80, fig 23) comprises a plurality clamping plates (80a, 80b, para [0225] teaches the retaining element may also divided into three or more parts) to improve a stiffness of a stator core (para [0032]).

    PNG
    media_image10.png
    420
    529
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    170
    736
    media_image11.png
    Greyscale


Regarding claim 18, Kobayashi in view of Kitamura and Bywaters teaches the claimed invention as set forth in claim 4, except for the added limitation of the plurality of clamping plates including three clamping plates.
Nakagawa teaches a motor having at least one retaining element (80, fig 23) comprises three clamping plates (80a, 80b, para [0225] teaches the retaining element may also divided into three or more parts) to improve a stiffness of a stator core (para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s electric machine with the at least one retaining element comprises three clamping plates as taught by Nakagawa.  Doing so would improve a stiffness of a stator core (para [0032]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kitamura and Bywaters, and further in view of Mitcham et al. (US 2004/0245883 A1).

Mitcham teaches a stator core is made from CoFe to inhibit eddy current (para [0010]).

    PNG
    media_image12.png
    166
    535
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura and Bywaters’s stator core made from CoFe as taught by Mitcham.  Doing so would inhibit eddy current (para [0010]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a method of repairing the electrical machine wherein the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core and wherein the core comprises a plurality of circumferentially adjacent segments, each segment removing at least one retaining element from the housing, removing at least one core segment from the housing, replacing the at least one core segment with a replacement core segment, and mounting a replacement retaining element to the housing to retain the replacement core segment in the housing as recited in claim 15.  Dependent claims 16-17 are allowed for the same reason as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remark, filed 09/23/21, with respect to the rejection(s) of claim(s) 1 under Kobayashi or Kitamura have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi in view of Kitamura and Bywaters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nitta et al. (US 6,265,804 B1) teaches an electric motor includes a rotor and a stator including a plurality of unit cores each of which has two ends. The unit cores are disposed so that the ends of each unit core are adjacent to the 
Kaiser et al. (US 8,487,502 B2) teaches a stator core includes a first lamination and a second lamination. The first lamination is formed from a plurality of first segments and has a plurality of first mounting ears. The second lamination is formed from a plurality of second segments and has a plurality of second mounting ears. The first lamination and the second lamination are aligned with a common axis and are rotated about the common axis such that the first lamination is not aligned with the second lamination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834      

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834